 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ERNEST LEE VADEN,                                         Case No. 2:19-cv-02216-TLN-CKD
12
                                                Plaintiff, ORDER EXTENDING TIME FOR
13                                                         DEFENDANTS TO RESPOND TO
                     v.                                    REQUESTS FOR PRODUCTION AND
14                                                         REQUESTS FOR ADMISSION
15   DR. ROBERT E. MAYES, et al.,
16                                          Defendants.
17

18        Good cause appearing, the parties’ stipulation is GRANTED. The Defendants shall serve

19   responses and objections to Plaintiff’s Requests for Production and Requests for Admission by

20   July 26, 2021. Any motion to compel discovery with respect to these requests shall be filed no

21   later than September 1, 2021.

22        IT IS SO ORDERED

23   Dated: May 24, 2021
                                                           _____________________________________
24
                                                           CAROLYN K. DELANEY
25                                                         UNITED STATES MAGISTRATE JUDGE

26

27

28
                                                           1
       [Proposed] Order Extending Time for Defs. to Respond to Req. for Prod. and Req. for Admission (2:19-cv-02216-
                                                                                                         TLN-CKD)
